BARKETT, Justice.
We have for review Warren v. State, 542 So.2d 429 (Fla. 3d DCA 1989). We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution, because the Third District Court in Cole v. State, 550 So.2d 1129 (Fla. 3d DCA 1989), review granted, No. 74,299 (Fla. Jan. 16, 1990), certified a conflict between its opinions in Cole and Warren with the Fifth District Court’s opinion in Franklin v. State, 526 So.2d 159 (Fla. 5th DCA 1988), approved in part, 545 So.2d 851 (Fla.1989), disapproved in part, State v. Watts, 558 So.2d 994 (Fla.1990).
The state raises only one issue for our review. That issue is identical to the one we decided in Watts. For the reasons we stated in Watts, we approve the decision of the district court below.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.